Case 1:20-cv-00880-MJD-JRS Document 20 Filed 06/11/21 Page 1 of 9 PageID #: 655




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


 RAYMOND F., 1                              )
                                            )
                            Plaintiff,      )
                                            )
                         v.                 )                   No. 1:20-cv-00880-MJD-JRS
                                            )
 ANDREW M. SAUL, Commissioner of the Social )
 Security Administration,                   )
                                            )
                            Defendant.      )




                 ENTRY REVIEWING THE COMMISSIONER’S DECISION


        Claimant Raymond F. applied for disability insurance benefits ("DIB") from the Social

 Security Administration ("SSA") on June 9, 2016, alleging an onset date of April 10, 2014.

 [Dkt. 14-2 at 16.] His application was initially denied on September 15, 2016, [Dkt. 14-2 at

 117], and upon reconsideration on February 22, 2017, [Dkt. 14-2 at 127]. Administrative Law

 Judge Roxanne J. Kelsey (the "ALJ") conducted a hearing on October 18, 2018. [Dkt. 14-2 at

 37-53.] The ALJ issued a decision on January 30, 2019, concluding that Claimant was not

 entitled to receive benefits. [Dkt. 14-2 at 13-26.] The Appeals Council denied review on




 1
   To protect the privacy interests of claimants for Social Security benefits, consistent with the
 recommendation of the Court Administration and Case Management Committee of the
 Administrative Office of the United States Courts, the Southern District of Indiana has opted to
 use only the first name and last initial of non-governmental parties in its Social Security judicial
 review opinions.
                                                   1
Case 1:20-cv-00880-MJD-JRS Document 20 Filed 06/11/21 Page 2 of 9 PageID #: 656




 January 28, 2020. [Dkt. 14-2 at 1.] On March 19, 2020, Claimant timely filed this civil action

 asking the Court to review the denial of benefits according to 42 U.S.C. § 405(g). [Dkt. 1.]

                                  I. STANDARD OF REVIEW

        "The Social Security Administration (SSA) provides benefits to individuals who cannot

 obtain work because of a physical or mental disability." Biestek v. Berryhill, 139 S. Ct. 1148,

 1151 (2019). Disability is the inability "to engage in any substantial gainful activity by reason of

 any medically determinable physical or mental impairment which can be expected to result in

 death or which has lasted or can be expected to last for a continuous period of not less than

 twelve months." Stephens v. Berryhill, 888 F.3d 323, 327 (7th Cir. 2018) (citing 42 U.S.C. §

 423(d)(1)(A)).

        When an applicant appeals an adverse benefits decision, this Court's role is limited to

 ensuring that the ALJ applied the correct legal standards and that substantial evidence exists for

 the ALJ's decision. Stephens, 888 F.3d at 327. For the purpose of judicial review, "substantial

 evidence" is such relevant "evidence that 'a reasonable mind might accept as adequate to support

 a conclusion.'" Zoch v. Saul, 981 F.3d 597, 601 (7th Cir. 2020) (quoting Biestek, 139 S. Ct. at

 1154). "Although this Court reviews the record as a whole, it cannot substitute its own judgment

 for that of the SSA by reevaluating the facts, or reweighing the evidence to decide whether a

 claimant is in fact disabled." Stephens, 888 F.3d at 327. Reviewing courts also "do not decide

 questions of credibility, deferring instead to the ALJ's conclusions unless 'patently wrong.'"

 Zoch, 981 F.3d at 601 (quoting Summers v. Berryhill, 864 F.3d 523, 528 (7th Cir. 2017)). The

 Court does "determine whether the ALJ built an 'accurate and logical bridge' between the

 evidence and the conclusion." Peeters v. Saul, 975 F.3d 639, 641 (7th Cir. 2020) (quoting

 Beardsley v. Colvin, 758 F.3d 834, 837 (7th Cir. 2014)).



                                                  2
Case 1:20-cv-00880-MJD-JRS Document 20 Filed 06/11/21 Page 3 of 9 PageID #: 657




          The SSA applies a five-step evaluation to determine whether the claimant is disabled.

 Stephens, 888 F.3d at 327 (citing 20 C.F.R. § 404.1520(a)(4); 20 C.F.R. § 416.920(a)(4)). The

 ALJ must evaluate the following, in sequence:

          (1) whether the claimant is currently [un]employed; (2) whether the claimant has
          a severe impairment; (3) whether the claimant's impairment meets or equals one
          of the impairments listed by the [Commissioner]; (4) whether the claimant can
          perform [his] past work; and (5) whether the claimant is capable of performing
          work in the national economy.

 Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000), as amended (Dec. 13, 2000) (citations

 omitted). "If a claimant satisfies steps one, two, and three, [he] will automatically be found

 disabled. If a claimant satisfies steps one and two, but not three, then [he] must satisfy step four.

 Once step four is satisfied, the burden shifts to the SSA to establish that the claimant is capable

 of performing work in the national economy." Knight v. Chater, 55 F.3d 309, 313 (7th Cir.

 1995).

          After Step Three, but before Step Four, the ALJ must determine a claimant's residual

 functional capacity ("RFC") by evaluating "all limitations that arise from medically determinable

 impairments, even those that are not severe." Villano v. Astrue, 556 F.3d 558, 563 (7th Cir.

 2009). In doing so, the ALJ "may not dismiss a line of evidence contrary to the ruling." Id. The

 ALJ uses the RFC at Step Four to determine whether the claimant can perform his own past

 relevant work and if not, at Step Five to determine whether the claimant can perform other work.

 See 20 C.F.R. § 404.1520(a)(4)(iv), (v). The burden of proof is on the claimant for Steps One

 through Four; only at Step Five does the burden shift to the Commissioner. See Clifford, 227

 F.3d at 868.

          If the ALJ committed no legal error and substantial evidence exists to support the ALJ's

 decision, the Court must affirm the denial of benefits. Stephens, 888 F.3d at 327. When an



                                                   3
Case 1:20-cv-00880-MJD-JRS Document 20 Filed 06/11/21 Page 4 of 9 PageID #: 658




 ALJ's decision does not apply the correct legal standard, a remand for further proceedings is

 usually the appropriate remedy. Karr v. Saul, 989 F.3d 508, 513 (7th Cir. 2021). Typically, a

 remand is also appropriate when the decision is not supported by substantial evidence. Briscoe

 ex rel. Taylor v. Barnhart, 425 F.3d 345, 355 (7th Cir. 2005). "An award of benefits is

 appropriate only where all factual issues have been resolved and the 'record can yield but one

 supportable conclusion.'" Id. (quoting Campbell v. Shalala, 988 F.2d 741, 744 (7th Cir. 1993)).

                                         II. BACKGROUND

         Claimant was 44 years old at the time his alleged disability began. [See Dkt. 14-3 at 1.]

 He has a high school education. [Dkt. 16 at 5.] He has worked as a laborer and maintenance

 technician. [Dkt. 14-4 at 4.] 2

         The ALJ followed the five-step sequential evaluation in 20 C.F.R. § 404.1520(a)(4) and

 concluded that Claimant was not disabled. [Dkt. 14-2 at 26.] Specifically, the ALJ found as

 follows:

     •   At Step One, Claimant had not engaged in substantial gainful activity 3 since April 10,
         2014, the alleged onset date. [Dkt. 14-2 at 18.]

     •   At Step Two, he had "the following severe impairments: degenerative disc disease of the
         cervical spine, Marfan syndrome, depressive disorder, and status post 2 left foot surgeries
         for [a] bunion and bone spur." [Dkt. 14-2 at 18] (citation omitted).

     •   At Step Three, he did not have an impairment or combination of impairments that met or
         medically equaled the severity of one of the listed impairments. [Dkt. 14-2 at 19.]

     •   After Step Three but before Step Four, Claimant had the RFC "to perform sedentary work
         as defined in 20 CFR 404.1567(a) except occasional climbing of ramps or stairs,
         balancing, stooping, kneeling, or crouching; no crawling or climbing of ladders, rope or

 2
  The relevant evidence of record is amply set forth in the parties' briefs and need not be repeated
 here. Specific facts relevant to the Court's disposition of this case are discussed below.
 3
   Substantial gainful activity is defined as work activity that is both substantial (i.e., involves
 significant physical or mental activities) and gainful (i.e., work that is usually done for pay or
 profit, whether or not a profit is realized). 20 C.F.R. § 404.1572(a).
                                                   4
Case 1:20-cv-00880-MJD-JRS Document 20 Filed 06/11/21 Page 5 of 9 PageID #: 659




        scaffolds; may occasionally reach overhead with either upper extremity; and lacks the
        ability to understand, remember and carry out detailed instructions because of moderate
        limitations in concentration, but retains the sustained concentration necessary for simple
        work of a routine type if given normal workplace breaks, meaning two 15 minutes breaks
        after two hours of work and a 30 minute break mid-shift." [Dkt. 14-2 at 21.]

    •   At Step Four, relying on the testimony of the vocational expert ("VE") and considering
        Claimant's RFC, he was incapable of performing his past relevant work as a maintenance
        mechanic. [Dkt. 14-2 at 24-25.]

    •   At Step Five, relying on the VE's testimony and considering Claimant's age, education,
        work history, and RFC, he was capable of making an adjustment to other work with jobs
        existing in significant numbers in the national economy in representative occupations
        such as a packer, assembler, and inspector. [Dkt. 14-2 at 25-26.]

                                        III. DISCUSSION

        Claimant asserts four errors—arguing that the ALJ failed to: (1) provide a logical bridge

 between the evidence of Claimant's migraine headaches and the ALJ's RFC conclusion that

 Claimant could sustain full-time work, (2) follow Social Security Ruling 16-3p when considering

 Claimant's subjective symptoms, and (3) account for the Claimant's moderate limitations of

 concentration, persistence, or maintaining pace when assessing his RFC. Claimant also contends

 that: (4) the Appeals Council erred by denying review based on new and material evidence. The

 Court will address the issues as necessary to resolve the appeal beginning with an issue that is

 dispositive.

 A. Migraine Headaches

        As noted in the standard of review section, the ALJ may not ignore a line of evidence.

 On March 7, 2016, Claimant reported lifelong headaches but said they had felt worse in the last

 two years. [Dkt. 14-5 at 22.] He was diagnosed with "[l]ong standing headaches (suspect

 migraine [versus] tension related to his chronic cervical disease." [Dkt. 14-5 at 23.] After

 having a cervical discectomy and fusion surgery on June 27, 2016, [Dkt. 14-5 at 81], Claimant

 continued to report "frequent or severe headaches" to his treating physician on September 22,

                                                  5
Case 1:20-cv-00880-MJD-JRS Document 20 Filed 06/11/21 Page 6 of 9 PageID #: 660




 2016, [Dkt. 14-5 at 18], October 11, 2016, [Dkt. 14-6 at 10], and April 12, 2017, [Dkt. 14-6 at

 91]. He told a consultative examiner that he gets two to three headaches a week that are

 "sometimes debilitating" and last the entire day. [Dkt. 14-5 at 117.] During the hearing,

 Claimant gave several reasons that he could not work, including that he got "migraine headaches

 very bad." [Dkt. 14-2 at 38.] He described getting three a week, lasting "[m]ost all day," and

 needing to take some medicine and lie down in a dark room. [Dkt. 14-2 at 42.] He testified that

 he didn't know if his medication helped, "[t]hey're pretty horrible," but they did eventually go

 away with some residual fatigue the next day. [Dkt. 14-2 at 42-43.] When the ALJ asked if

 Claimant had reported this to his doctor, he said that he had, he was given specific medication

 for them, and he may need further surgery for his neck, but his doctor "doesn't think it's going to

 get any better. That things will change much for [him] going forward." [Dkt. 14-2 at 43.]

        At Step Two, the ALJ noted that Claimant had "a possible small brain aneurysm

 associated with headaches." [Dkt. 14-2 at 19 (citation omitted).] The ALJ explained that

 diagnostic imaging of Claimant's brain was eventually normal, he was maintained on Toprol, 4

 and objective testing of his heart was unremarkable. [Dkt. 14-2 at 19.] The ALJ concluded that

 "[t]here was no evidence of any associated work-related functional limitations lasting for 12

 continuous months. Thus, this is a non[-]severe impairment." [Dkt. 14-2 at 19.]

        Claimant takes issue with the determination that his "migraine headaches" were not found

 to be a severe impairment. [Dkt. 16 at 17.] The Commissioner contends that because the ALJ

 found at least one severe impairment and she proceeded to assess an RFC, the Step Two

 determination is not material. [Dkt. 18 at 10.] The Seventh Circuit has explained that "[a]s long



 4
   Toprol is name brand of metoprolol succinate, a beta-blocker that affects the heart and
 circulation and is used to treat chest pain, hypertension, and to lower the risks associated with
 heart failure. https://www.drugs.com/toprol.html (last visited June 8, 2021).
                                                  6
Case 1:20-cv-00880-MJD-JRS Document 20 Filed 06/11/21 Page 7 of 9 PageID #: 661




 as the ALJ determines that the claimant has one severe impairment, the ALJ will proceed to the

 remaining steps of the evaluation process." Castile v. Astrue, 617 F.3d 923, 926-27 (7th Cir.

 2010) (citing 20 C.F.R. § 404.1523; see Golembiewski v. Barnhart, 322 F.3d 912, 918 (7th Cir.

 2003) (emphasis in original) ("Having found that one or more of [appellant's] impairments was

 'severe,' the ALJ needed to consider the aggregate effect of the entire constellation of ailments—

 including those impairments that in isolation are not severe.")). "Therefore, the step two

 determination of severity is 'merely a threshold requirement.'" Castile, 617 F.3d at 927 (quoting

 Hickman v. Apfel, 187 F.3d 683, 688 (7th Cir. 1999)).

        The ALJ did not demonstrate that she specifically considered whether Claimant's

 migraine headaches were a severe impairment. On March 17, 2016, an MRI did reveal a

 possible small aneurysm. [Dkt. 14-5 at 4.] On October 4, 2016, a follow-up CT angiogram did

 not show any evidence of an aneurysm. [Dkt. 14-6 at 6.] As such, there was no evidence that an

 aneurysm was a medically determinable impairment that lasted the necessary twelve months to

 be considered. See 42 U.S.C. § 423(d)(1)(A) (statutory definition of disability includes a

 durational requirement). However, the evidence shows that Claimant's headaches were a

 persistent issue attributable to another etiology—either migrainous or cervical in nature. See

 Moon v. Colvin, 763 F.3d 718, 722 (7th Cir. 2014), as amended on denial of reh'g (Oct. 24,

 2014) (diagnostic imaging is used to rule out more acute causes of headaches, like a tumor, or

 here aneurysm, but normal imagining is not inconsistent with a diagnosis of migraine

 headaches).

        The Step Two determination is not material because if the claimant satisfies that step, the

 ALJ must consider even non-severe impairments at the later steps. But here, the ALJ did not

 demonstrate that she considered Claimant's headaches at the later steps. The ALJ summarized



                                                 7
Case 1:20-cv-00880-MJD-JRS Document 20 Filed 06/11/21 Page 8 of 9 PageID #: 662




 Claimant's testimony including that he alleged "migraines" and said "[h]e takes medication to

 treat his migraines." [Dkt. 14-2 at 22.] In Moon, the Seventh Circuit found error because the

 court disagreed with the legitimacy of the several rationales advanced by the ALJ to discredit the

 appellant's migraines, such that there was no logical bridge to the ALJ's RFC conclusions. See

 763 F.3d at 721-22. Here, the ALJ's error is that there is simply no rationale that is advanced to

 discredit Claimant's headaches.

        The Commissioner supplies a rationale that the ALJ could have discredited Claimant's

 alleged headache symptoms "given the lack of any real treatment for those headaches in the

 record . . . ." [Dkt. 18 at 12.] However, neither the Commissioner nor the Court can supply a

 missing rationale to uphold an agency's decision. Kastner v. Astrue, 697 F.3d 642, 648 (7th Cir.

 2012); SEC v. Chenery Corp., 318 U.S. 80, 87 (1943). The ALJ's decision does not demonstrate

 that the evidence of Claimant's headaches was considered. More importantly, meaningful review

 is precluded by the lack of any rationale for discrediting Claimant's alleged functional limitations

 from his headaches.

        Accordingly, further consideration of Claimant's headaches is needed on remand.

 B. Other Arguments

        Having found that remand is necessary for the reasons detailed above, the Court declines

 to analyze Claimant's remaining arguments. Claimant's argument concerning the evidence

 submitted to the Appeals Council is rendered moot by the remand order. Claimant's subjective

 statements concerning his symptoms and his RFC should be reevaluated in the context of the

 updated record, as well as his full impairments.




                                                    8
Case 1:20-cv-00880-MJD-JRS Document 20 Filed 06/11/21 Page 9 of 9 PageID #: 663




                                          IV. CONCLUSION

        For the reasons explained above, the Court REVERSES the ALJ's decision denying

 Claimant's benefits and REMANDS this matter for further proceedings pursuant to 42 U.S.C.§

 405(g) (sentence 4) as detailed above.

        SO ORDERED.



        Dated: 11 JUN 2021




 Distribution:

 Service will be made electronically
 on all ECF-registered counsel of record
 via email generated by the Court’s ECF system.




                                                  9
